In an action for the partition of certain real property, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Ambrosio, J.), dated June 12, 2006, which, inter alia, denied his motion pursuant to CPLR 6513 to extend a notice of pendency filed with respect to the subject property, and granted the separate motion of the defendant William Naddeo, Jr., among other things, to dismiss the complaint pursuant to CPLR 3211, vacate the notice of pendency pursuant to CPLR 6514, and for a judgment declaring that a certain deed of record dated January 18, 2002, based upon which the plaintiff claimed his interest in the subject property, is void, and (2) an order of the same court dated September 6, 2006, which, inter alia, cancelled the January 18, 2002 deed.
Ordered that the orders are affirmed, with one bill of costs.
This action is barred by the default judgment entered in a related action entitled Pennacchio v Scarfato in the Supreme Court, Kings County, under index No. 23845/99 (see RPAPL 1531 [1]; Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481, 486 [1979]; Watts v Swiss Bank Corp., 27 NY2d 270, 277 [1970]; Matter of Allstate Ins. Co. v Williams, 29 AD3d 688, 690 [2006]; Luscher v Arrua, 21 AD3d 1005, 1006-1007 [2005]; Matter of Eagle Ins. Co. v Facey, 272 AD2d 399, 400 [2000]; Martins v Wood, 251 AD2d 465 [1998]).
*1005The parties’ remaining contentions are without merit. Miller, J.E, Goldstein, Fisher and Covello, JJ., concur.